Order filed October 6, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00518-CV
                                  ___________
                          TRACEY UBANII, Appellant
                                         V.
     NEXPOINT HICKORY LEASE CO, LLC DBA HICKORY CREEK
                      RANCH, Appellee


                  On Appeal from the County Court at Law No. 2
                              Denton County, Texas
                    Trial Court Cause No. CV-2022-01359-JP


                                    ORDER
      No reporter’s record has been filed in this case. Appellant is proceeding
without payment of costs. See Tex. R. Civ. P. 145. The official court reporter for
the County Court at Law No. 2 informed this court that appellant had not submitted
an order for a free reporter’s record. On September 15, 2022, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of request for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to do so, the appeal is subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).



                                PER CURIAM



Panel Consists of Justices Spain, Poissant, and Wilson.